Citation Nr: 0533741	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  01-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to April 
1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In September 2003, the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

The September 2003 remand also included the issue of 
entitlement to service connection for peripheral neuropathy.  
However, service connection was granted for peripheral 
neuropathy in a March 2005 rating decision and assigned an 
initial 40 percent disability rating.  As service connection 
has been granted for this issue and the veteran has not 
appealed the initial disability rating, the issue is no 
longer for appellate consideration.

In July 2002, the veteran testified at a travel board hearing 
at the RO conducted by a former Veterans Law Judge.  In 
October 2005, the Board informed the veteran that the 
Veterans Law Judge who conducted the hearing was no longer 
employed by the Board, and indicated that he was entitled to 
another hearing.  He was asked whether he wished to attend 
another hearing, and if he did not respond within 30 days 
from the date of the letter, the Board would assume that he 
did not want an additional hearing.  The veteran did not 
respond.  Accordingly, the Board will proceed with the 
consideration of this case.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by depression, 
flashbacks, intrusive thoughts, sleep disturbance, 
irritability, difficulty concentrating, and hypervigilence, 
with moderate to severe overall level of impairment.

2.  The evidence shows that the veteran's PTSD is not 
productive of total occupational and social impairment; or 
that the condition is productive of such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
that he is in persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living, 
including the maintenance of minimal personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the August 2000 rating decision from which the current 
appeals originate.  The veteran was provided with a statement 
of the case in April 2001, and a supplemental statement of 
the case in June 2005, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  

Only after the August 2000 rating action was promulgated did 
the RO, in February 2004, provide adequate notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  The veteran was specifically advised 
of what information and evidence was needed to substantiate 
his claim.  He was also advised of what evidence VA would 
obtain for him, and of what evidence he was responsible for 
submitting, and also advised to submit relevant evidence in 
his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (any 
notice provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction).  Based on the above, the Board 
concludes that the defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.  The Board finds that VA 
complied with the notice requirements of the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 
Vet. App. at 120-21; Huston v. Principi, 17 Vet. App. 195 
(2003). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the pertinent VA treatment records and 
examination reports.  In this respect, the veteran has stated 
that his only treatment was at VA.  He has not alleged that 
there are any other obtainable outstanding medical records 
with regard to this issue.  The Board consequently finds that 
VA's duty to assist the appellant and veteran in obtaining 
records in connection with the instant appeal has been 
fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



Factual Background

An August 2000 rating decision granted service connection for 
PTSD and assigned a 30 percent disability rating.  During the 
course of this appeal, a March 2005 rating decision granted a 
70 percent disability rating, effective from the date of 
receipt of the veteran's initial claim.  

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses.  

VA treatment records, dating from May to November 1999, show 
the veteran was evaluated for PTSD as early as May 1999.  
During this period, he complained of sleep disturbance, 
irritability, difficulty concentrating, low energy and 
motivation, with low self esteem and feelings of hopelessness 
and helplessness.  He reported nightmares, questionable 
flashbacks and avoidant behavior.  He was assessed with PTSD 
and depression, and also with PTSD with prominent depression.  
During this period he was prescribed Trazodone, Ativan, 
Serzone and Zoloft for his symptoms.  

A July 1999 VA psychological assessment report shows the 
veteran was administered several tests which indicated he had 
recurrent and intrusive distressing recollections of Vietnam, 
recurring distressing dreams about Vietnam and intense 
psychological distress at exposure to cues that symbolized or 
resembled an aspect of the trauma.  He made efforts to avoid 
thoughts, feelings or conversations associated with Vietnam, 
or activities, places or people that aroused recollections of 
Vietnam.  He had markedly diminished interest or 
participation in significant activities and a restricted 
range of affect.  He was irritable or had outbursts of anger 
and difficulty concentrating.  He had difficulty falling or 
staying asleep, was overly alert and had an exaggerated 
startle response.  Based on the assessment results, it was 
found that the veteran met the DSM-IV criteria for a PTSD 
diagnosis

A June 2000 VA psychiatric examination report shows the 
veteran continued to complain of intrusive memories of 
Vietnam, nightmares, sleep problems, and flashbacks.  He also 
complained of feeling emotionally numb, distant and "cut off 
from people."  He reported a loss of interest in activities 
that he once enjoyed and of being tense at times.  He also 
reported hypervigilance and excessive irritability.  Mental 
status examination revealed the veteran's orientation and 
intellectual functioning to be intact.  His insight and 
judgment were good and he was not suicidal or homicidal.  His 
speech was intact and his answers to questions were 
appropriate and informative.  The diagnosis was chronic 
severe PTSD, with a current Global Assessment of Functioning 
(GAF) score of 50.  The examiner noted that the veteran was 
retired from his second job, but that he tried to keep as 
active as possible.

During his July 2002 travel board hearing, the veteran 
testified that he was currently receiving treatment for PTSD 
at the Bedford VA Medical Center approximately once a month 
and was prescribed Trazodone, Lorazepam and Nefazodine for 
his associated symptoms.  He testified that his PTSD caused 
him to get stressed out when he witnessed anything associated 
with the military or war.  He felt he had a chronic problem 
with depression.  He did not socialize with people outside of 
his family because of fear.  He testified that he received 
Social Security benefits because of his age.  

VA treatment records, dating from January 2000 to June 2004, 
show treatment primarily for unrelated disabilities with 
intermittent treatment for diagnosed PTSD with depression.  
Recorded GAF scores ranged from 35 to 45 from February to 
June 2000.  During this period, the veteran complained of 
irritability and a May 2000 progress note indicates that his 
condition was steadily worsening since a year before and that 
he had become more symptomatic.  Examinations in July 2000 
and January 2001 indicate the veteran was oriented in 3 
spheres, his speech was normal and his memory intact.  Mood 
and affect were assessed as normal.  A February 2004 progress 
note indicates that the veteran was assessed with PTSD and 
depression which appeared to require more intervention.  
Howeve, he declined help at the time.

During his July 2004 VA psychiatric examination, the veteran 
reported not being actively involved in treatment, although 
he continued medication prescribed through VA.  He also 
reported that his PTSD symptoms had worsened since his 
previous examination.  He complained of increased difficulty 
because of the Iraqi War.  He reported he had been unemployed 
since 1990 and that he had been married for 47 years, with 4 
children and grandchildren living nearby that he went to see 
with his wife.  The examiner noted that the veteran was a 
poor historian and seemed to be inclined to exaggerate his 
symptoms somewhat.  His claims file was unavailable, but the 
examiner accessed his VA treatment records.  He reported the 
rate of his depression on a scale of 10 as being a 20.  He 
complained of interrupted sleep throughout the night.  He 
reported being afraid to sleep alone at night and of dreaming 
of the war "every night" with frequent intrusive thoughts 
of Vietnam.  He also reported being intolerant of fireworks 
or of cars backfiring.

Mental status examination revealed the veteran to be anxious 
and somewhat angry.  There was no evidence of a thought 
disorder.  He did not appear to experience delusions or 
hallucinations.  His eye contact and behavior were 
appropriate.  He reported feeling suicidal at times, but was 
not actively suicidal.  He was able to maintain his daily 
living activities and was oriented in all spheres and managed 
his own affairs.  He reported that that his memory was not 
good and he reported becoming confused "a lot."  His speech 
rate and flow were somewhat pressured and the volume of his 
speech was high.  He denied panic attacks.  The assessment 
was moderate to severe PTSD with a GAF score of 40.  The 
examiner noted that the veteran was currently rated as 30 
percent disabling for PTSD, and opined that his symptoms 
appeared to be worse than his current rating suggested.

Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's PTSD is rated as 70 percent disabling under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
that Code, a 70 percent rating is assigned when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.

In this case, the veteran's PTSD is manifested by severe 
sleep disturbance, nightmares, flashbacks, hypervigilence, 
anxiety, irritability, depression, and social isolation.  
There is no evidence to show impaired thought processes, poor 
impulse control or poor hygiene.  While the veteran has 
complained of memory impairment, objective testing does not 
indicate any such impairment.

Treatment records show the veteran has GAF scores ranging 
from 35 to 45.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Pursuant to the DSM-IV, GAFs between 
31 and 40 are indicative of some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  GAFs between 41 and 50 are indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.

The Board finds that the preponderance of the evidence of 
record does not support the assignment of a 100 percent 
evaluation.  In this regard, there is insufficient evidence 
to suggest that the veteran's PTSD symptoms alone result in 
total social and occupational impairment.  The veteran 
testified that he received Social Security benefits because 
of his age and has not alleged that he is unable to work 
because of his PTSD symptoms.  Moreover, the evidence of 
record indicates that he has remained married for 47 years 
and had 4 children and grandchildren which he sees regularly.  
Nor does the evidence show that there is grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living as a result of the veteran's PTSD, as is necessary 
criteria for the assignment of a 100 percent rating.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's PTSD has not 
necessitated frequent periods of hospitalization and, 
although there is evidence that his PTSD symptoms may impair 
his ability to secure employment and cause some social 
isolation, his current disability rating is intended to 
compensate him for this impairment.  Therefore, the Board 
will not consider the question of entitlement to 
extraschedular evaluations.

The Board notes that, although the veteran has appealed an 
initial decision for his PTSD rating, the current disability 
rating is effective to the day his claim was received.  The 
evidence of record does not indicate that the current 
disability level is significantly different from those during 
any other period during the veteran's appeal.  Therefore 
there is no basis for considering staged ratings in this 
case.  Fenderson v. West, 12 Vet. App 119 (1999).

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the objective medical evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating in excess of 70 percent for PTSD 
is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


